Citation Nr: 0316069	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2003, the Board informed the veteran that it was 
undertaking additional development for the issue of an 
increased rating for sinusitis.  Specifically, private 
medical records from Dr. Steven F. Hall were obtained.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the regulation that 
authorizes the Board to undertake development and decide a 
claim based on that evidence, absent a waiver of RO 
consideration by the veteran. (38 C.F.R. § 19.2(a)(2)).  See, 
DAV v. Sec'y of Veterans Affairs, No 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The 
veteran has not waived RO consideration in this case.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that he should be granted a compensable 
rating for sinusitis.  As indicated above, the Board has 
obtained additional evidence that is pertinent to this 
appeal.  This evidence has been obtained after the RO issued 
the Statement of the Case (SOC).  Also, the RO has not 
reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue a Supplemental Statement of the Case 
(SSOC) if the benefit sought on appeal remains denied.  
Accordingly, this case is remanded for the following 
additional development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a) (2002) 
are fully complied with and satisfied.  

2.	The RO should review all the evidence in the 
veteran's claims file, including the 
additional private medical records from Dr. 
Steven F. Hall, and the records provided by 
the veteran from Dr. John M. Lurie.  The RO 
should then readjudicate the veteran's claim 
for an increased rating for sinusitis.  If, 
after readjudication, any benefit sought on 
appeal remains denied, the RO should issue 
an SSOC explaining to the veteran and his 
representative the rationale for the 
continued denial and giving them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




